DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/09/22 has been entered.  Claim 1 is amended.  Claims 5 and 14 are canceled.  Claims 16- 22 are added.  Claims 1- 4, 6- 13 and 15- 22 are being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sandon M. Duncan on 3/03/22.
The application has been amended as follows: 
7. (Currently Amended) The delivery device of claim 1, wherein the elongated shaft portion is flexible and is configured to be introduced into the heart through a blood vessel from a percutaneous access point.
19. (Currently Amended) The delivery device of claim 16, wherein the elongated shaft portion is flexible and is configured to be introduced into the heart through a blood vessel from a percutaneous access point.

Reasons for Allowance
Claims 1- 4, 6- 13 and 15- 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the two compression members comprise jaws at their distal ends that fit within respective recesses in the two parts of the distal-most suture clip.
The closest cited prior art reference, Wixey discloses protruding alignment features 311, 430 of the distal-most clip parts 300, 400 that engage with jaws 540, 560, but Wixey does not teach or suggest, alone or in combination, wherein the two compression members comprise jaws at their distal ends that fit within respective recesses in the two parts of the distal-most suture clip.
Cited prior art reference Gambale discloses that only the ring 60 of the two parts (60, 62) has a distal edge that engages the beveled surface of the collet finger flanges 6 (Gambale - - P. [0327]), such that even if the collet fingers 4 were interpreted as jaws, Gambale does not teach or suggest wherein the two compression members comprise jaws at their distal ends that fit within respective recesses in the two parts of the distal-most suture clip.
Regarding claim 16, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the shaft portion comprises four rods within an outer shaft portion, wherein a first two of the rods extend through holes in left- hand parts of the one or more suture clips and a second two of the rods extend through holes in right-hand parts of the one or more suture clips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        /WADE MILES/Primary Examiner, Art Unit 3771